MEMORANDUM **
Celestino Gonzalez-Mendoza appeals his *92057-month sentence imposed following his guilty plea to illegal reentry following deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Gonzalez-Mendoza has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Gonzalez-Mendoza has filed a pro se supplemental brief.
Our examination of the brief and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief. Gonzalez-Mendoza’s September 10, 2004 request for counsel is ordered filed and denied. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.